  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 1 of 18 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MARVIN TURCIOS on behalf of himself                    )
and all others similarly situated,                     )
                                                       )
                Plaintiff,                             )
                                                       )       Civil Action No. 20-cv-
                v.                                     )
                                                       )
CONVERGENT OUTSOURCING, INC.,                          )
CACH, LLC, and RESURGENT CAPITAL                       )
SERVICES LP,                                           )
                                                       )       Jury Demanded
                Defendant.                             )

                             CLASS ACTION COMPLAINT

       Plaintiff, Marvin Turcios, on behalf of himself and a putative class, brings this

action under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), and alleges:

                             JURISDICTION AND VENUE

       1.       This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. §1331.

       2.       Venue is proper in this District because parts of the acts and transactions

occurred here and Defendants transact substantial business here.

                                        STANDING

       3.       Plaintiff has suffered an injury in fact that is traceable to Defendants’

conduct and that is likely to be redressed by a favorable decision in this matter.

       4.       Specifically, Plaintiff suffered a concrete injury and harm as a result of

Defendants’ attempt to collect an alleged debt from him, by mailing him a letter that

misrepresents his rights under the FDCPA, and threatens an action that is illegal.

                                               1
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 2 of 18 PageID #:2




                                           PARTIES

         5.      Plaintiff, Marvin Turcios (“Plaintiff’), is a resident of the State of Illinois,

from whom Defendants attempted to collect a delinquent consumer debt allegedly owed

for a defaulted Citibank (South Dakota), N.A. account. Plaintiff is thus a consumer as that

term is defined in 15 U.S.C. § 1692a (3) of the FDCPA.

         6.      Defendant, CACH, LLC (“CACH”), is a Nevada limited liability company

that does or transacts business in Illinois. Its registered agent is Illinois Corporation

Service C, 801 Adlai Stevenson Drive, Springfield, Illinois, 62703.

         7.      CACH maintains a website, https://www.cach-llc.com.

         8.      At the time of filing of this Class Action Complaint, CACH’s website

reads in part as follows:

        Your Account Has a New Owner: CACH

        You still owe your debt but the new owner is CACH. CACH outsources the
        management of its portfolio of accounts to a company called Resurgent Capital
        Services. Resurgent Capital Services is a fully licensed third-party debt collector
        specializing in the management of these types of consumer assets. Resurgent may
        contact you directly or may ask one of their collection agency partners to help
        them reach out to you.

        See https://www.cach-llc.com, last viewed 23 October, 2020.

         9.      CACH is engaged in the business of a collection agency, using the mails

and telephone to collect consumer debts originally owed to others.

         10.     CACH purchases defaulted consumer debts and collects them through

third parties.

         11.     CACH’s principal business purpose is the collection of defaulted

consumer debts through interstate commerce, including the mails. CACH is thus “debt

collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

                                                2
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 3 of 18 PageID #:3




        12.    CACH derives more than 50% of its income from the collection, through

entities such as Resurgent, of defaulted consumer debts that it purchases.

        13.    CACH holds a collection agency license from the State of Illinois.

        14.    CACH outsources the management of its portfolio of accounts to a

company called Resurgent Capital Services LP (“Resurgent”).

        15.    Resurgent services consumer assets that CACH purchases.

        16.    Resurgent is engaged in the business of a collection agency, using the

mails and telephone to collect consumer debts originally owed to others.

        17.    Resurgent is a fully licensed third-party debt collector specializing in the

management of the types of consumer assets that CACH purchases.

        18.    In connection with debt collection, Resurgent contacts consumers directly

or places debts asserted to be owed to CACH with other collection agencies, for

collection.

        19.    Resurgent holds a collection agency license from the State of Illinois.

        20.    Resurgent regularly collects or attempts to collect defaulted consumer

debts due or asserted to be due another, such as that asserted to be owed to CACH in this

case, and is a “debt collector” as defined in 15 U.S.C. § 1692a (6) of the FDCPA.

        21.    Resurgent placed the alleged debt with Convergent Outsourcing, Inc. for

collection from the Plaintiff.

        22.    Defendant, Convergent Outsourcing, Inc., (“Convergent”), is a

Washington corporation, registered to do business in Illinois. Its registered agent here is

CT Corporation System, 208 South LaSalle Street, Suite 814, Chicago, Illinois, 60604.




                                              3
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 4 of 18 PageID #:4




        23.       Convergent is engaged in the business of a collection agency, using the

mails and telephone to collect consumer debts originally owed to others.

        24.       In the year 2020, Convergent communicated credit information on a

monthly basis for thousands of debts that it was seeking to collect to the Experian.,

Equifax and TransUnion credit reporting agencies, causing credit information to be

reported on said debts through said credit reporting agencies.

        25.       Convergent regularly collects or attempts to collect defaulted consumer

debts due or asserted to be due another, such as that asserted to be owed to CACH in this

case, and is a “debt collector” as defined in 15 U.S.C. § 1692a (6) of the FDCPA.

        26.       Convergent holds a collection agency license from the State of Illinois.

                                     FACTUAL ALLEGATIONS

        27.       According to Convergent, Plaintiff incurred an alleged debt for services

purchased and used for personal purposes, originally for a non-business, consumer

Citibank (South Dakota), N.A. account.

        28.       CACH asserts to have purchased the alleged debt after default by Plaintiff.

“alleged debt”.

        29.       CACH thereafter placed the alleged debt to be serviced by Resurgent.

        30.       Resurgent thereafter placed the alleged debt with Convergent for

collection from the Plaintiff.

        31.       The alleged debt is thus a “debt” as that term is defined at § 1692a (5) of

the FDCPA.

        32.       Due to his financial circumstances, Plaintiff could not pay his alleged

debt, and the alleged debt went into default.



                                                4
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 5 of 18 PageID #:5




        33.    Convergent subsequently began collecting the alleged debt on behalf of

Resurgent and CACH.

        34.    On or about December 14, 2019, Convergent mailed a collection letter

(“Letter”) to Plaintiff in an attempt to collect on the alleged debt (Exhibit A, Letter).

        35.    The Letter conveyed information about the alleged debt, including an

account number, the identity of the creditor, and an account balance.

        36.    Thus, the Letter was a communication as that term is defined in §1692a

(2) of the FDCPA.

        37.    The Letter was Convergent’s initial communication with Plaintiff made in

connection with the collection of the alleged debt.

        38.    The Letter conveyed an “Amount Owed” of $1,137.04 on the alleged debt.

        39.    The Letter also communicated a “Total Balance” of $1,137.04.

        40.    The Letter indicates that ‘THIS COMMUNICATION IS FROM A DEBT

COLLECTOR.”

        41.    The Letter purports to set out several disclosures required by 15 U.S.C. §

1692g, including a “Notice of Debt” that provides in part as follows:

               . . . If you notify this office in writing at PO Box 9004, Renton, WA
               98057 within 30 days from receiving this notice that you dispute the
               validity of this debt or any portion thereof, this office will obtain
               verification of the debt or obtain a copy of a judgment and mail you a
               copy of such judgment or verification.

(Ex. A, Letter) (emphasis added)

        42.    The “Notice of Debt” also provides in part as follows:

               . . . If you request this office in writing at in writing at PO Box 9004,
               Renton, WA 98057 within 30 days after receiving this notice, this office
               will provide you with the name and address of the original creditor, if
               different from the current creditor.

                                              5
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 6 of 18 PageID #:6




(Ex. A, Letter) (emphasis added)

        43.     Convergent thus communicated that Plaintiff had a right to dispute the

debt in writing, and to obtain the name and address of the original creditor, but only by

sending notice of a dispute via mail, postage prepaid to a specific PO Box.

         44.    The Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692o,

provides that within five days after a debt collector first duns a consumer debtor, the

collector must send the debtor a written notice containing specified information. The

required information includes the amount of the debt, the name of the creditor, and, of

particular relevance here, a statement that unless the debtor “disputes the validity of the

debt” within thirty days the debt collector will assume that the debt is valid but that if the

debtor notifies the collector in writing within thirty days that he is disputing the debt, “the

debt collector will obtain verification of the debt [from the creditor] . . . and a copy of

[the] verification . . . will be mailed to the consumer.” §§ 1692g(a)(1)-(4).

Bartlett v. Heibl, 128 F.3d 497, 498 (7th Cir. 1997) (emphasis added).

        45.     Section 1692g of the FDCPA, by its plain terms, thus does not require that

a written dispute be made by mail to a specific PO Box. Rather, the statute only requires

a written notice to the debt collector to dispute a debt to request verification, or to request

the name and address of the original creditor.

        46.     Plaintiff thus had a right to dispute the debt and to obtain the name and

address of the original creditor in writing in a variety of ways, including by sending a

dispute notice and/or a request for information to Convergent’s address listed at the top of

the letter, by faxing it, by emailing it, or even by serving a lawsuit on its agent that is

based on a dispute, and thus communicates the fact of the dispute. See Kasalo v. Trident

                                               6
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 7 of 18 PageID #:7




Asset Mgmt., LLC, 53 F. Supp. 3d 1072, 1084 (N.D. Ill. July 7, 2014) (finding the service

of a complaint that contained a dispute of a debt, on a debt collector, was a written

dispute under section 1692g); Blanchard v. N. Am. Credit Servs., 2016 U.S. Dist. LEXIS

48548, at *12-13 (S.D. Ill. Apr. 11, 2016) (recognizing that electronic communications,

such as those effected via a web page, qualify as a written dispute under section 1692g);

Cloud Corp. v. Hasbro, Inc., 314 F.3d 289, 295 (7th Cir. 2002) (holding that e-mails can

satisfy the writing requirement of the statute of frauds).

        47.    By communicating that a written dispute and/or request for information

had to be mailed to a specific PO Box, Convergent impermissibly diminished the world

of communications that Plaintiff could have used to communicate a written dispute to

obtain verification of the alleged debt, or to request the name and address of an original

creditor, and thus Convergent unfairly abridged and falsely communicated Plaintiff’s

rights under section 1692g.

        48.    In this case, Plaintiff also had a right to dispute the alleged debt by using

Convergent’s own dispute website that Convergent set up for this very purpose, at

https://www.convergentusa.com/outsourcing/request/make/5.

        49.    Convergent’s website is convenient, allowing a consumer to fill out a

simple form to submit a dispute, and does not require a consumer to have a fax machine,

an envelope, paper and postage, or other means to communicate a dispute that would

require a consumer to pay for the same.

        50.    By Convergent’s own disclosure to Plaintiff, however, a dispute for

verification and/or request for the name and address of the original creditor, outside of

mailing a letter to a specific PO Box in Renton, Washington, would not be valid.



                                              7
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 8 of 18 PageID #:8




        51.    Plaintiff read the Letter and believed he was required to send his dispute to

a PO Box in order to enforce his rights under the FDCPA.

        52.    Plaintiff read the Letter and believed he was required to send his request

for the name and address of the original creditor to a PO Box in order to enforce his

rights under the FDCPA.

        53.    An unsophisticated consumer reading the Letter would believe that he was

required to send his dispute, and/or a request for the name and address of the original

creditor, to a PO Box in order to enforce his rights under the FDCPA.

        54.    It is notorious that sending mail to a PO Box is frustrating and often an

exercise in futility. Moreover as opposed to email and fax, Plaintiff would have no

evidence of submission of his letter if he had mailed one, other than his say-so, while

submission by email and fax is quicker, and can be verified and evidenced by an

electronic record.

        55.    Plaintiff was not able to dispute the alleged debt or request the name and

address of the original creditor in writing within the deadline stated in the Letter, as he

had neither a stamp nor an envelope required to mail a letter of dispute and a request for

the name and address of the original creditor, to Convergent.

        56.    Plaintiff would have used an alternate method to dispute the alleged debt

and request the name and address of the original creditor, had he been aware that it was

possible and allowed under the law.

        57.    An unsophisticated consumer would likely have considered the use of an

alternate method to dispute the alleged debt, and /or to request the name and address of

the original creditor, had he been aware that it was possible and allowed under the law,



                                              8
  Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 9 of 18 PageID #:9




especially since the alternate methods available are more reliable, quicker, and do not

require an unsophisticated consumer to incur an additional expense (i.e., pay for a stamp,

paper and envelope) in order to dispute a debt or request the name and address of an

original creditor.

        58.     Plaintiff was harmed in not receiving accurate information relating to his

dispute rights as he lost the opportunity to be able to dispute the alleged debt, and to

obtain the name and address of the original creditor under section 1692g, in a manner that

was free and easier than that communicated to him, due to being provided false and

misleading information regarding his rights to request and obtain this information.

        59.     Convergent falsely communicated Plaintiff’s dispute rights under the

FDCPA as being limited to the use of a specific PO Box, when in fact Plaintiff could

have used fax, email, or Convergent’s own website, inter alia, to dispute the alleged debt

in writing, and/or to request the name and address of the original creditor.

        60.     Convergent’s statement overshadowed Plaintiff’s right to dispute the debt

in writing, and to request the name and address of the original creditor.

        61.     15 U.S.C. § 1692g provides:

                Validation of debts

                (b) Disputed debts

                . . . Any collection activities and communications during the
                30-day period may not overshadow or be inconsistent with the
                disclosure of the consumer’s right to dispute the debt or
                request the name and address of the original creditor. . . .

        62.     Convergent overshadowed its disclosure of Plaintiff’s rights to dispute a

debt and/or request the name and address of the original creditor within the thirty-day

validation period, in violation of 15 U.S.C. § 1692g(b), when it stated that such dispute

                                              9
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 10 of 18 PageID #:10




and/or request for the name and address of the original creditor had to be sent by mail and

to a specific PO Box.

        63.    15 U.S.C. § 1692e of the FDCPA provides as follows:

               False or misleading representations

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of
               any debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section:

               . . . (10) The use of any false representation or deceptive means
               to collect or attempt to collect any debt or to obtain
               information concerning a consumer.

        64.    Convergent used deceptive, misleading and false representations and

means in connection with collecting the alleged debt by communicating a notice of debt

that abridges the rights of Plaintiff in disputing a debt pursuant to section 1692g, since

Plaintiff had a right to dispute the alleged debt in varied ways that Convergent falsely

abridged and limited, including but not limited to by indicating that Plaintiff must mail a

dispute to a specific address, and must therefore incur an expense to dispute the alleged

debt, when this statement was false.

        65.    Convergent used deceptive, misleading and false representations and

means in connection with collecting the alleged debt by communicating a notice of debt

that abridges the rights of Plaintiff in requesting the name and address of the original

creditor pursuant to section 1692g, since Plaintiff had a right to request the name and

address of the original creditor in varied ways that Convergent falsely abridged and

limited, including but not limited to by indicating that Plaintiff must mail a request for the

name and address of the original creditor to a specific address, and must therefore incur

an expense to make such a request, when this statement was false.

                                             10
 Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 11 of 18 PageID #:11




         66.    The disclosure by Convergent, in the Letter, also states in relevant part:

                . . . If you notify this office in writing at PO Box 9004, Renton, WA 98057
                within 30 days from receiving this notice that you dispute the validity of
                this debt or any portion thereof, this office will obtain verification of the
                debt or obtain a copy of a judgment and mail you a copy of such
                judgment or verification.

(Ex. A, Letter, emphasis added)

         67.    The disclosure in the letter also states, in relevant part:

                . . . The law limits how long you can be sued on a debt. Because of the age
                of your debt, Cach cannot sue you for it. . .

Id.
         68.    At the time the Letter was mailed, there was no judgment entered in

connection with the alleged debt.

         69.    At the time the Letter was mailed, CACH could not have obtained a copy

of a judgment and thereafter mailed Plaintiff a copy of the same.

         70.    Convergent’s statement that it could obtain a copy of a judgment on the

debt and thereafter mail it to Plaintiff is false.

         71.    Convergent’s statement that it could obtain a judgment on the debt and

thereafter mail Plaintiff a copy contradicts its statement, also contained in the Letter, that

CACH cannot sue Plaintiff to collect the debt.

         72.    Plaintiff was confused at the conflicting statements, since the Letter states

that it could obtain and mail a judgment to Plaintiff, though it also states that it cannot sue

Plaintiff, and thus it also communicates that it cannot obtain a judgment.

         73.    Convergent’s reference to a judgment made Plaintiff believe that there

may have been a judgment entered with respect to the alleged debt, that a judgment could

be entered in the future, or that Convergent was in the process of obtaining one.



                                                11
 Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 12 of 18 PageID #:12




         74.    Convergent’s reference to a judgment would confuse the unsophisticated

consumer, as it would induce the unsophisticated consumer to believe that there may

have been a judgment entered with respect to the alleged debt, that a judgment could be

entered in the future, or that Convergent was in the process of obtaining one—though the

Letter also seems to communicate that a judgment is not possible to obtain as the debt is

too old to sue upon.

         75.    The two statements cannot be reconciled: either CACH could mail

Plaintiff copy of a judgment, in which case the alleged debt is not too old to sue upon, or

the debt is too old to sue upon, in which case no judgment could be obtained and mailed

to Plaintiff.

         76.    Both statements cannot be correct, and thus at least one is wrong.

         77.    In fact, Convergent, Resurgent and CACH had no intention of seeking a

judgment on the alleged debt, and could not legally do so.

         78.    Defendants knew that no judgment had been entered in the past with

respect to the alleged debt.

         79.    Defendants knew that the debt was too old to sue upon, so a judgment

could never be entered on the alleged debt.

         80.    Nonetheless, Convergent referenced a judgment in the Letter, though there

was a 0% possibility that a judgment could be entered when the Letter was mailed.

         81.    15 U.S.C. § 1692e of the FDCPA provides as follows:

                False or misleading representations

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of
                any debt. Without limiting the general application of the
                foregoing, the following conduct is a violation of this section:

                                              12
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 13 of 18 PageID #:13




               . . . (2) The false representation of—

                           (A) the character, amount, or legal status of any
                               debt; or…

               . . . (5) The threat to take any action that cannot legally be
               taken or that is not intended to be taken

               . . . (10) The use of any false representation or deceptive means
               to collect or attempt to collect any debt or to obtain
               information concerning a consumer.

        82.    “When language in a debt collection letter can reasonably be interpreted to

imply that the debt collector will take action it has no intention or ability to undertake, the

debt collector that fails to clarify that ambiguity does so at its peril.” Lox v. CDA, Ltd.,

689 F.3d 818, 825 (7th Cir. 2012).

        83.    Convergent implied that it could obtain a copy of a judgment and mail it to

Plaintiff when it knew it could not legally do so, in violation of 15 U.S.C. §§ 1692e(2)(a),

1692e(5), and 1692e(10).

        84.    Convergent misrepresented the legal status of an alleged debt, and

threatened an action it did not intend to take and that legally could not be taken, in

violation of 15 U.S.C. §§ 1692e(2)(a), 1692e(5), and 1692e(10) when it stated that upon

written request, it would obtain a copy of a judgment and mail copy of same to Plaintiff,

despite there being no such judgment in existence or legally possible.

        85.    15 U.S.C. § 1692f of the FDCPA provides as follows:

               A debt collector may not use unfair or unconscionable means
               to collect or attempt to collect any debt. . . .

        86.    Convergent used unfair means in an attempt to collect a debt, in violation

of 15 U.S.C. §1692f, when it stated it would obtain a copy of a judgment and mail a copy

of same to Plaintiff, despite there being no such judgment in existence or legally possible.


                                              13
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 14 of 18 PageID #:14




        87.    Convergent referenced both verification and a potential for a judgment in

its disclosure even where a judgment was not applicable or legally available, since the

alleged debt was too old to sue upon.

        88.    Convergent appears to have cut and pasted the language for the disclosure

from the statutory text, but failed or refused to select the applicable dispute response

available (i.e. verification vs. a copy of a judgment), in violation of the FDCPA. See

Boucher v. Fin. Sys. of Green Bay, 880 F.3d 362, 371 (7th Cir. 2018) (…“debt collectors

are required to tailor boilerplate language to avoid ambiguity.”)

        89.    Plaintiff was confused and worried as he did not know whether the debt

was too old to sue upon, as stated in one part of the Letter, or not, since the Letter also

references a judgment—which implies that the alleged debt can still be sued upon.

        90.    An unsophisticated consumer would be confused and worried as he or she

would not know whether the debt was too old to sue upon, as stated in one part of the

Letter, or not, since the Letter also references a judgment—which implies that the alleged

debt can still be sued upon.

        91.     On or about February 13, 2020, Convergent mailed another collection

letter to Plaintiff in connection with the collection of the alleged debt. (“Second Letter”)

(Exhibit B, Second Letter).

        92.    As with the First Letter, the Second Letter states in part that “Because of

the age of your debt, Cach, LLC cannot sue you for it”.

        93.    The Second Letter, as with the First Letter, confused Plaintiff as the First

Letter indicated that Convergent could mail a copy of a judgment to him in order to




                                              14
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 15 of 18 PageID #:15




verify the alleged debt, though the Second Letter indicates that the debt is too old to sue

on, and thus that no judgment can be obtained.

        94.    A party may not merely parrot language of an order or a statute and

comply with the FDCPA when such language is false. See Boucher v. Fin. Sys. Of Green

Bay, Inc., 880 F.3d 362, 370 (7th Cir. 2018) (analyzing the use of FDCPA safe harbor

language drafted by the 7th Cir. when not applicable and finding a violation when the safe

harbor language as applied was false).

        95.    Violations of the FDCPA which would influence a consumer’s decision to

pay a debt in response to a dunning letter are material. Boucher v. Fin. Sys. Of Green

Bay, Inc., No. 17-2308, 2018 WL 443885, at *2 (7th Cir. Jan. 17, 2018) (citing Muha v.

Encore Receivable Mgmt., Inc., 558 F.3d 623, 628 (7th Cir. 2009)).

        96.    Here, Convergent’s statement that it could send a copy of a judgment to

Plaintiff, when the debt was too old to sue upon, is material as it would confuse both

Plaintiff and an unsophisticated consumer as it made Plaintiff believe (as it would make

an unsophisticated consumer believe) that disputing the alleged debt may not matter, as a

judgment could be obtained regardless of whether the alleged debt is too old to be sued

upon.

        97.    CACH bears the burden of monitoring the activities of those it enlists to

collect debts on its behalf, including Convergent and Resurgent. Janetos v. Fulton

Friedman & Gullace, LLP, 825 F.3d 317, 323 (7th Cir. 2016).

        98.    Resurgent bears the burden of monitoring the activities of those it enlists

to collect debts on its behalf, including Convergent. Id.




                                             15
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 16 of 18 PageID #:16




        99.    Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27

F.3d 1254, 1257 (7th Cir. 1994).

                                 CLASS ALLEGATIONS

        100. Plaintiff, Melvin Turcios, brings this action individually and as a class on

behalf of the following class:

(1) all persons similarly situated in the State of Illinois (2) from whom Convergent

attempted to collect on an alleged debt originated with Citibank but alleged to be owned

by CACH (3) by mailing a form letter substantially similar to that mailed to Plaintiff

attached within Exhibit A (4) which states:

               If you notify this office in writing at PO Box 9004, Renton, WA 98057
               within 30 days from receiving this notice that you dispute the validity of
               this debt or any portion thereof, this office will obtain verification of the
               debt or obtain a copy of a judgment and mail you a copy of such judgment
               or verification . . . If you request this office in writing at in writing at PO
               Box 9004, Renton, WA 98057 within 30 days after receiving this notice,
               this office will provide you with the name and address of the original
               creditor, if different from the current creditor.

(5) and which also states in part that: “Because of the age of your debt, Cach, LLC cannot

sue you for it” (6) mailed during the period of time that begins one year prior to the filing

of this Class Action Complaint and ends on the date of filing of the Class Action

Complaint.

        101. The Letter within Exhibit A is a form letter.

        102. Convergent violated 15 U.S.C. §§ 1692e, 1692f, and 1692g of the FDCPA

as the Letter i) misleadingly, falsely, deceptively and unfairly indicates that Plaintiff is

required to dispute the debt and request the name and address of the original creditor by

mailing a letter to a PO Box, and ii) misleadingly, falsely, deceptively and unfairly

                                              16
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 17 of 18 PageID #:17




communicates that Convergent could obtain and mail a copy of a judgment on the debt to

Plaintiff while also stating that the debt is too old to sue upon, and thus that it cannot

obtain a judgment as to the same.

         103. As Exhibit A is a form letter, the Class likely consists of more than 40

persons each from whom Convergent attempted to collect a defaulted CACH debt.

         104. Plaintiff Turcios’s claims are typical of the claims of the Class. Common

questions of law or fact raised by this class action complaint affect all members of each

Class and predominate over any individual issues. Common relief is therefore sought on

behalf of all members of the Class. This class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

         105. The prosecution of separate actions by individual members of each Class

would create a risk inconsistent or varying adjudications with respect to individual

members of the Class and would, as a practical matter, either be dispositive of the

interests of other members of the Classes not party to the adjudication, or substantially

impair or impede their ability to protect their interests.

         106. Plaintiff Turcios will fairly and adequately protect and represent the

interests of the Class. The factual and legal issues raised by this class action complaint

will not require extended contact with the members of each Class, because Convergent’s

conduct was perpetrated on all members of the Class and will be established by common

proof.

         107. Moreover, Plaintiff Turcios has retained counsel that has been approved as

class counsel in previous class actions brought under the FDCPA.




                                              17
Case: 1:20-cv-06305 Document #: 1 Filed: 10/23/20 Page 18 of 18 PageID #:18




        108. CACH is liable for the violations committed by Resurgent and

Convergent.

        109. Resurgent is liable for the violations committed by Convergent.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in

favor of Plaintiff and the class and against Defendant Convergent as follows:

                      A.      Statutory damages pursuant to 15 U.S.C. § 1692k (a)(2);

                      B.      Costs and reasonable attorney fees pursuant to 15 U.S.C. §
                              1692k (a)(3); and

                      C.      Such other or further relief as the Court deems proper.

                                   JURY DEMAND

                             Plaintiff demands trial by jury.

                                                    By: s/Mario Kris Kasalo
                                                       One of Plaintiff’s Attorneys


Mario Kris Kasalo
The Law Office of M. Kris Kasalo, Ltd.
20 North Clark Street, Suite 3100
Chicago, IL 60602
Tel 312-726-6160
Fax 312-698-5054
mario.kasalo@kasalolaw.com




                      NOTICE OF LIEN AND ASSIGNMENT

       Please be advised that we claim a lien upon any recovery herein for 1/3 or such
amount as a court awards. All rights relating to attorney’s fees have been assigned to
counsel.


                                                    By: s/ Mario Kris Kasalo




                                           18
